—Appeal by the defendant from two judgments of the Supreme Court, Queens County (Beerman, J.), both rendered October 9, 1991, convicting him of robbery in the second degree, criminal possession of a weapon in the third degree, and criminal possession of stolen property in the fifth degree, under Indictment No. 3032/90, upon a jury verdict, and attempted criminal possession of a controlled substance in the fifth degree, under Indictment No. 11973/90, upon his plea of guilty, and imposing sentences. The appeal brings up for review the denial, without a hearing, of the defendant’s motion to dismiss Indictment No. 3032/90 pursuant to CPL 30.30.
Ordered that the matter is remitted to the Supreme Court, Queens County, to hear and report on the defendant’s speedy trial motion to dismiss Indictment No. 3032/90, and the appeal is held in abeyance in the interim. The Supreme Court is to file its report with all convenient speed.
We find that the Supreme Court should have conducted a hearing to resolve the factual issues raised by the defendant’s motion to dismiss for a violation of CPL 30.30 (1) (see, People v Robinson, 209 AD2d 649 [decided herewith]). The People did not submit documentary proof to support the contentions that certain time periods were excludable (CPL 210.45). Bracken, J. P., Miller, Lawrence and Santucci, JJ., concur.